Citation Nr: 1435005	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A May 2014 Appellant's Brief included a waiver of RO consideration of evidence, including VA treatment records, that was received by the Board after the RO issued the statement of the case (SOC) in May 2011.   

The Veteran claimed entitlement to service connection for posttraumatic stress disorder (PTSD), but the Board has recharacterized the issue to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDING OF FACT

The Veteran is diagnosed with adjustment disorder, unspecified, due to service-connected disabilities, including coronary artery disease and erectile dysfunction.


CONCLUSION OF LAW

The Veteran's psychiatric disability is proximately caused or aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a psychiatric disability, which represents a complete grant of the benefits sought on appeal.  A discussion of VA's duty to notify and assist is, therefore, not required.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  As noted, the Board has reframed the issue to consider variously diagnosed psychiatric disabilities and all psychiatric symptoms are, therefore, under consideration.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

The Veteran was provided a VA PTSD examination in July 2010.  The examiner diagnosed adjustment disorder, unspecified, and related it to the Veteran's psychosocial stressor of adapting to his medical problems, including his service-connected coronary artery disease and erectile dysfunction.  Consequently, the competent medical evidence demonstrates that the Veteran has a psychiatric disability that is proximately due to or the result of service-connected disabilities. Resolving any remaining reasonable doubt in the Veteran's favor, service connection on a secondary basis for adjustment disorder, unspecified, due to his service-connected coronary artery disease and erectile dysfunction is warranted.


ORDER

Entitlement to service connection for a psychiatric disability due to the Veteran's 

service connected-disabilities is granted.



ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


